ITEMID: 001-96264
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF AKYAZICI v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Alvina Gyulumyan;Egbert Myjer;Elisabet Fura;Josep Casadevall
TEXT: 4. The applicant, an anaesthesiologist, was born in 1968 and lives in Samsun.
5. The applicant was working at the Kars State Hospital when criminal proceedings were instigated against him for alleged involvement in the activities of an illegal organisation. He was accused together with other suspects of, inter alia, hanging posters and banners in various places in Ankara on behalf of that organisation. Throughout the proceedings the applicant maintained his innocence. In the meantime, Kars State Hospital suspended the applicant pending the criminal proceedings.
6. On 11 September 2001 the Ankara State Security Court, on the basis of the evidence contained in the case file, convicted the applicant under Article 7 § 1 of Law no. 3713 and sentenced him to two years and six months' imprisonment and to a fine. The applicant appealed.
7. On an unspecified date a written opinion of the principal public prosecutor at the Court of Cassation dated 10 December 2001 was submitted to that court. This opinion was not communicated to the applicant.
8. On 27 March 2002 the Court of Cassation held a hearing and upheld the judgment of the first-instance court in respect of the applicant.
9. The applicant's request for a rectification of the Court of Cassation's judgment was dismissed by the principal public prosecutor at that court.
10. The applicant submitted that he had been released from prison in July 2003.
11. By an additional judgment dated 4 May 2004, the Ankara State Security Court, taking into account the amendment to the definition of “terror acts” under section 7 of Law no. 3713 pursuant to Law no. 4928, acquitted the applicant, who had not taken part in any violent activities, and nullified his conviction, together with all its consequences. This judgment became final on 11 May 2004.
12. In the meantime, on 28 February 2002, the Supreme Disciplinary Commission of the Ministry of Health decided to dismiss the applicant from the civil service. The applicant's objection to this decision was dismissed by the administrative court who noted, inter alia, that, according to the disciplinary investigation, the applicant had taken fifteen days leave from 2 June 2000 in pursuit of his illegal activities. The court also noted that the applicant's conviction had become final. This decision was subsequently upheld by the Supreme Administrative Court on 27 December 2005. In his observations the applicant submitted that, despite his acquittal, his request for a retrial had been rejected by the administrative court. However, he did not submit any court decisions.
13. According to an attestation dated 10 September 2007 the applicant is currently employed at Atasam hospital in Samsun.
14. The relevant domestic law and practice in force at the material time and subsequent changes to domestic legislation are outlined in the following judgments; Göç v. Turkey, [GC], no. 36590/97, § 34, ECHR 2002-V, and Erdal Taş v. Turkey, no. 77650/01, §§ 18-19, 19 December 2006.
VIOLATED_ARTICLES: 6
